DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 12/31/2021, has been received and made of record.  In response to the most recent Office Action, dated 11/24/2021.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Dennis R Haszko (Reg. no. 39,575) on 01/13/2022.
The application has been amended as follows: 
Claim 1: A method for pressure calculation, comprising:
sampling, within a preset sampling period, a driving signal that is generated by performing phase encoding on a to-be-encoded driving signal and is continuously provided to a touch screen to obtain a sampled driving signal, wherein a phase difference is provided between adjacent frames of the driving signal within each driving period according to a preset step phase when phase encoding is ;
wherein the driving signal within one driving period comprises multiple frames of the driving signal, the multiple frames of the driving signal comprise n frames of a coordinate driving signal and m frames of a pressure driving signal, the n frames of the coordinate driving signal are continuous, and the m frames of the pressure driving signal are continuous, n is greater than or equal to 2, and m is greater than or equal to 0; and 
the sampling, within a preset sampling period, a driving signal that is generated by performing phase encoding on a to-be-encoded driving signal and is continuously provided to a touch screen to obtain a sampled driving signal comprises: sampling, within the preset sampling period, the driving signal that is generated by performing phase encoding on the to-be-encoded driving signal and is continuously provided to the touch screen to obtain continuous n continuous frames of a sampled coordinate signal and continuous m frames of a sampled pressure signal, wherein the n frames of the sampled coordinate signal and the m frames of the sampled pressure signal constitute the sampled driving signal.

Claim 9: Cancelled.

Claim 10: The method according to claim 1, the sampled coordinate signal among the n frames of the sampled coordinate signal within one sampling period, a phase difference between adjacent frames of the sampled pressure signal among the m frames of the sampled pressure signal within the one sampling period, and a phase difference between the sampled coordinate signal and the sampled pressure signal that are adjacent to one another among the n frames of the sampled coordinate signal and the m frames of the sampled pressure signal within the one sampling period.

Claim 12: A method for signal generation, comprising:
performing phase encoding on a to-be-encoded driving signal to generate a driving signal, wherein a phase difference is provided between adjacent frames of the driving signal within each driving period according to a preset step phase when phase encoding is performed; and
continuously driving a touch screen using the driving signal according to a preset driving period;
wherein the driving signal is adapted to be sampled to obtain a sampled driving signal so as that pressure data within a sampling period is calculated according to a phase difference between adjacent frames of the sampled driving signal within the sampling period;
wherein the driving signal within one driving period comprises multiple frames of the driving signal, the multiple frames of the driving signal comprise n frames of a coordinate driving signal and m frames of a pressure driving signal, the n frames of the coordinate driving signal are continuous, and the m frames of the pressure driving signal are continuous, n is greater than or equal to 2, and m is greater than or equal to 0; and 
the sampled driving signal with in the preset sampling period comprises continuous n continuous frames of a sampled coordinate signal and continuous m frames of a sampled pressure signal, wherein the n frames of the sampled coordinate signal and the m frames of the sampled pressure signal constitute the sampled driving signal.

Claim 14: Cancelled.

Claims 16-18: Cancelled.

Claim 19: An electronic device, comprising an apparatus for pressure calculation or an apparatus for signal generation; wherein 
the apparatus for signal generation comprising:
an encoding unit, configured to perform phase encoding on a to-be-encoded driving signal to generate a driving signal, wherein a phase difference is provided between adjacent frames of the driving signal within each driving period according to a preset step phase when phase encoding is performed; and
a driving unit, configured to continuously drive a touch screen using the driving signal according to a preset driving period;
wherein the driving signal is adapted to be sampled to obtain a sampled driving signal so as that pressure data within a sampling period is calculated according to a phase difference between adjacent frames of the sampled driving signal within the sampling period;
the apparatus for pressure calculation comprising:

a pressure calculating unit, configured to calculate pressure data within the sampling period according to a phase difference between adjacent frames of the sampled driving signal within the sampling period;
wherein the driving signal within one driving period comprises multiple frames of the driving signal, the multiple frames of the driving signal comprise n frames of a coordinate driving signal and m frames of a pressure driving signal, the n frames of the coordinate driving signal are continuous, and the m frames of the pressure driving signal are continuous, n is greater than or equal to 2, and m is greater than or equal to 0; and 
the data sampling unit, further configured to sample, within the preset sampling period, the driving signal that is generated by performing phase encoding on the to-be-encoded driving signal and is continuously provided to the touch screen to obtain continuous n continuous frames of a sampled coordinate signal and continuous m frames of a sampled pressure signal, wherein the n frames of the sampled coordinate signal and the m frames of the sampled pressure signal constitute the sampled driving signal.

Allowable Subject Matter
Claims 1-8, 10-13, 15, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 12, and 19: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “sampling, within a preset sampling period, a driving signal that is generated by performing phase encoding on a to-be-encoded driving signal and is continuously provided to a touch screen to obtain a sampled driving signal, wherein a phase difference is provided between adjacent frames of the driving signal within each driving period according to a preset step phase when phase encoding is performed; and calculating pressure data within the sampling period according to a phase difference between adjacent frames of the sampled driving signal within the sampling period;
wherein the driving signal within one driving period comprises multiple frames of the driving signal, the multiple frames of the driving signal comprise n frames of a coordinate driving signal and m frames of a pressure driving signal, the n frames of the coordinate driving signal are continuous, and the m frames of the pressure driving signal are continuous, n is greater than or equal to 2, and m is greater than or equal to 0; and 
the sampling, within a preset sampling period, a driving signal that is generated by performing phase encoding on a to-be-encoded driving signal and is continuously provided to a touch screen to obtain a sampled driving signal comprises: sampling, within the preset sampling period, the driving signal that is generated by performing phase encoding on the to-be-encoded driving signal and is continuously provided to the touch screen to obtain continuous n continuous frames of a sampled coordinate signal and continuous m frames of a sampled pressure signal, wherein the n frames of the sampled coordinate signal and the m frames of the sampled pressure signal constitute the sampled driving signal”.

Claims 2-8, 10, 13, 15, and 20 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622